       Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 1 of 21




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

               v.

 ANESSA RENEE FIERRO and                                     Case No.: 20-cr-134-jdp
 WILLIE TREMAINE JOHNSON,

                             Defendants.


      GOVERNMENT’S RESPONSE TO DEFENDANTS’ MOTIONS TO DISMISS


      The United States of America, by Timothy O’Shea, Acting United States Attorney

for the Western District of Wisconsin, and Assistant United States Attorney Chadwick

M. Elgersma, hereby requests that the Court deny the defendants’ motions to dismiss.

Contrary to the defendants’ claims, Congress properly exercised its Commerce Clause

power when it enacted 18 U.S.C. § 844(i).

I.    BACKGROUND

      Defendants Fierro and Johnson are charged with violating § 844(i) after they

attempted to burn down two commercial buildings in Madison, Wisconsin. (Dkt. 37.)

The first building, identified as Business A in the indictment, is an office complex used

by multiple organizations. (Id.; Government’s Discovery, AF-WJ_0001784.) The second

building, Business B, is a mixed-use rental property with apartments on the upper

levels and retail space on the street level. (Dkt. 37; Government’s Discovery, AF-

WJ_0001748.) Rather than challenge the applicability of § 844(i) to what is plainly
        Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 2 of 21




commercial property, the defendants chose instead to attack the constitutionality of the

arson statute. (Dkt. 65; 67.) Defendant Fierro filed her motion to dismiss first, which she

immediately followed-up with a supporting brief. (Dkt. 65; 66.) Defendant Johnson

subsequently filed his own motion to dismiss that adopted Defendant Fierro’s brief.

(Dkt. 67.) Their position is that “modern Commerce Clause precedent” shows Congress

exceeded its power when it passed § 844(i). (Dkt. 66, pg. 1.) More specifically, the

defendants claim that § 844(i) violates the Tenth Amendment because it federally

criminalizes “the traditionally local criminal conduct” of arson, and Congress’s attempt

to link the statute to the Commerce Clause was mere “lip service.” (Dkt. 65, pg. 2; 66,

pg. 32; 67, pg. 2.)

       The defendants’ arguments are without merit because modern Commerce Clause

precedent referenced in the defendants’ brief not only relied on, but left intact, “decades

of Commerce Clause jurisprudence.” United States v. Wilson, 73 F.3d 675, 686 (7th Cir.

1995). Additionally, the defendants’ analysis of Commerce Clause precedent

misconstrues “both what the Supreme Court did and did not do.” Id. A fair reading of

the authority supports the position that the Commerce Clause empowered Congress to

criminalize arson either when it (1) substantially affects interstate commerce, or (2) to

protect instrumentalities of interstate commerce. As a result, § 844(i) comports with the

Tenth Amendment and is, therefore, constitutional.




                                             2
       Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 3 of 21




II.    THE FEDERAL ARSON STATUTE – 18 U.S.C. § 844(i)

       Congress initially included § 844(i) as part of Title IX of the Organized Crime

Control Act of 1970. United States v. Russell, 471 U.S. 858, 862 n.9 (1983). The statute

attempted “to curb the use, transportation, and possession of explosives” in response to

a series of politically motivated bombings that plagued the country at that time. Id. at

860 n.5. In 1982, Congress added the word “fire” to § 844(i) to resolve “problems of

practical application.” Jones v. United States, 529 U.S. 848, 853 n.4 (2000). This change

updated the language of § 844(i), which currently reads, in part:

              Whoever maliciously damages or destroys, or attempts to
              damage or destroy, by means of fire or an explosive, any
              building, vehicle, or other real or personal property used in
              interstate or foreign commerce or in any activity affecting
              interstate or foreign commerce shall be imprisoned for not
              less than 5 years and not more than 20 years, fined under
              this title, or both . . . .

The defendants claim that this statute is an unconstitutional overreach by Congress.

Their argument fails because it is well-established that the Commerce Clause authorizes

Congress to regulate actions that substantially affect interstate commerce. See Russell,

471 U.S. at 862 (upholding a conviction under § 844(i) where the defendant attempted to

burn down a rental apartment building); see also United States v. Adame, 827 F.3d 637, 645

(7th Cir. 2016)(upholding a conviction under § 844(i), in part, because the government

presented sufficient evidence to meet the statute’s jurisdictional element); Taylor v.

United States, 136 U.S. 2074 (2016)(affirming a Hobbs Act robbery conviction because the

government satisfied the statute’s jurisdictional element); United States v. Turner, 301




                                             3
        Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 4 of 21




F.3d 541, 547-48 (7th Cir. 2002)(rejecting defendant’s Commerce Clause challenge to a

conviction under an embezzlement statute, in part, because the business of insurance

affected interstate commerce).

III.   COMMERCE CLAUSE ANALYSIS

       The Commerce Clause empowers Congress to regulate three broad categories:

(1) activities that substantially affect interstate commerce; (2) instrumentalities of

interstate commerce; and, (3) channels of interstate commerce. Gonzales v. Raich, 545

U.S. 1, 16-17 (2005)(citations omitted); United States v. Lopez, 514 U.S. 549, 558 (1995).

These three Lopez categories are not “methods of proof,” but they “signal areas within

Congress’ power to regulate.” United States v. Peterson, 236 F.3d 848, 856 (7th Cir. 2001);

see also United States v. Schaffner, 258 F.3d 675, 679 (7th Cir. 2001), citing Navegar, Inc. v.

United States, 192 F.3d 1050, 1055 n.2 (D.C. Cir. 1999)(explaining that although the Lopez

categories are “useful as a synopsis of the Supreme Court’s Commerce Clause

jurisprudence, the attempt to fit a regulation squarely within one category can prove

elusive, even fruitless”). Moreover, while these categories provide the foundation

necessary to resolve constitutional Commerce Clause questions, they should not be

construed as overturning “the previous half century of Commerce Clause precedent.”

Wilson, 73 F.3d at 685; see also United States v. Forsythe, 711 Fed.Appx. 674, 679 (3d Cir.

2017)(holding that Russell remains binding precedent even following Lopez, Jones, and

Morrison); United States v. Mahon, 804 F.3d 946, 953-54 (9th Cir. 2015) (rejecting facial and

as-applied constitutional challenges based on Lopez and Morrison to § 844(i) and




                                                4
       Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 5 of 21




concluding even if property or crime might be traditionally local in nature, application

of § 844(i) is not foreclosed where property possesses requisite nexus to interstate

commerce).

   A. Activities that Substantially Affect Interstate Commerce

       As confirmed in Lopez and again in Raich, Congress has the power to regulate

activities having a “substantial relation to interstate commerce.” Wilson, 73 F.3d at 679

(citations omitted); see also United States v. Morrison, 529 U.S. 598, 609 (2000)(explaining

Lopez provides the “proper framework” for analyzing the substantial effect category).

Under this category, Congress’s regulatory power covers both interstate and intrastate

activity that substantially affects interstate commerce. See Wickard v. Filburn, 317 U.S.

111 (1942)(holding that Congress is authorized to regulate wheat production even when

wheat is grown for local consumption).

       Congress’s decision that a regulated activity substantially affects interstate

commerce does not necessarily make it so. When questions arise, courts must conduct

an “independent inquiry” into the constitutionality of the statute at issue. Wilson, 73

F.3d at 680. Such inquiries should be “modest” undertakings because courts need only

decide whether Congress had a “rational basis” to determine that regulated activities

substantially affect interstate commerce. Raich, 545 U.S. at 22; see also Wilson, 73 F.3d at

680 (explaining that courts will decide if a rational basis exists for concluding that a

regulated activity substantially affects interstate commerce).




                                              5
       Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 6 of 21




       Indeed, because the review of a statute is one of “modest” scope, courts have

generally found that a rational basis exists linking the regulated activity to a substantial

effect on interstate commerce, and any exceptions are rare. For example, in Lopez the

Court found that the Gun-Free School Zones Act of 1990 violated the Commerce Clause

because no rational basis existed to believe that possessing a firearm in a school zone

substantially affected interstate commerce. Lopez, 514 U.S. at 567.

       Similarly, in Morrison, the Supreme Court struck down 42 U.S.C. § 13981 when it

held that Congress lacked the authority to regulate gender-motivated violence.

Morrison, 529 U.S. at 612. In doing so, the Morrison Court relied on four key points

from Lopez. First, the Court explained that Lopez hinged on the fact that possessing a

gun in a school zone, a prohibited act under 18 U.S.C. § 922(g), did not substantially

affect interstate commerce. Id. at 610. In other words, illegally possessing a firearm

violated a “criminal statute that, by its terms, had nothing to do with commerce, or any

sort of economic enterprise however broadly one might define those terms.” Id.

Second, the Lopez Court found 18 U.S.C. §922(g) contained “no express jurisdictional

element” limiting its application to a “discrete set of firearm possessions” that directly

impacted interstate commerce. Id. at 611-12. Third, the Court noted that in Lopez

neither § 922(g), nor its legislative history, contained “express congressional findings”

that gun possession in a school zone affected interstate commerce Id. at 612. Although

this is not required, Lopez emphasized the importance of reviewing congressional

findings because it may help assess Congress’s “legislative judgment.” Id. Fourth, Lopez




                                             6
         Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 7 of 21




recognized that the connection between possessing a firearm in a school zone and

interstate commerce was “attenuated.” Id. The Court “reject[ed] the argument that

Congress may regulate noneconomic, violent criminal conduct based solely on that

conduct’s aggregate effect on interstate commerce.” Id. at 617.

        1. Arson, as proscribed by §844(i), is an economic crime that substantially affects
           interstate commerce.

        Contrary to the scattered occasions where courts have found that no rational

basis exists to find that a regulated activity substantially affects interstate commerce, §

844 is specifically tailored to and directed at interstate commerce. Lopez and its progeny

help underscore this point by illustrating how § 844(i) is distinct from the handful of

statutes struck down by the Supreme Court. How is § 844(i) distinguishable? Unlike

the regulated activities at issue in Lopez and Morrison, § 844(i) proscribes an economic

crime that requires maliciously damaging or destroying by means of fire or an explosive

any real or personal property.

        As one court pointed out, arson is “frequently an economically-motivated

crime.” United States v. McFarland, 311 F.3d 376, 421 (5th Cir. 2002). cf. United States v.

Gray, 260 F.3d 1267, 1274 (11th Cir. 2001)(explaining that, under the Hobbs Act, robbery

is “undeniably an economic crime” because it “deprives the victim of its ability to use

money or property in commerce”).1 Arson is often motivated by greed – the desire to

fraudulently collect insurance proceeds – or to deprive someone of their financial



1But see United States v. Hill, 927 F.3d 188, 205-06 (4th Cir. 2019)(noting that while arson is not “inherently
economic,” § 844(i) is constitutional because it contains a jurisdictional element).


                                                       7
       Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 8 of 21




interest in the property. The economic nature of arson is not only discussed by courts, it

is articulated in generally accepted definitions of arson;2 captured in the Model Penal

Code’s definition of arson;3 and, analyzed at length in statistical studies.4

       Defendants Fierro and Johnson take the position that, under the Commerce

Clause, Congress is strictly limited to regulating such things as markets or commodities.

(Dkt. 66, pg. 12-13.) The Fourth Circuit, however, rejected such a narrow interpretation.

It explained that even if regulated conduct does not directly impact commerce or

property, it can still be considered economic when a connection between the conduct

and interstate commerce is evident. See Gibbs v. Babbitt, 214 F.3d 483, 492 (4th Cir. 2000)

(contrasting the hunting of red wolves with gender-motivated violence, but holding

that hunting is ”in a meaningful sense economic activity” because wolves pose a threat

to livestock and are a draw for interstate tourism).

       In addition, even though regulated conduct may be “local” or have “only an

indirect effect on commerce,” it is important to consider the conduct as it relates to a

“class of activities” and evaluate their “total incidence on interstate commerce.” United

States v. Turner, 301 F.3d 541, 547-48 (7th Cir. 2002). As an example, intentionally

setting fire to an apartment complex not only affects the local rental of units inside the




2 Arson, Black’s Law Dictionary (7th ed. 1999).
3 ALI Model Penal Code, § 220.1(1)(1985).
4 See generally Thomas C. Spillman and Thomas A. Zak, “Arson: An Economic Phenomenon?,” The

American Economist, available at https://journals.sagepub.com/doi/pdf/10.1177/056943457902300207
(last visited April 7, 2021).


                                                8
       Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 9 of 21




building, it indirectly affects a “much broader commercial market in rental properties.”

Russell, 471 U.S. at 862.

       Arson is an economic crime. It destroys property so people can fraudulently

collect insurance proceeds, or it deprives a person of their financial interest in the

property. And while arson, on its face, may appear to be a local crime, it has a broader

impact on interstate commerce. For these reasons, a rational connection between arson

and commerce is evident – especially as it relates to § 844(i).

       2. The jurisdictional element of § 844(i) properly restricts its application to
          activities that substantially affect interstate commerce.

       Should the court disagree and find that arson is not inherently economic, the

next step is to address whether § 844(i) contains a jurisdictional element limiting its

application to a “discrete set” of activities that directly impact interstate commerce.

Morrison, 529 U.S. at 611-12. A jurisdictional element guarantees a statute’s

“constitutionality“ when a statute’s language either “limits the regulation to interstate

activity or ensures that the activity to be regulated falls within one of the three [Lopez]

categories of congressional power.” United States v. Hoffmeyer, 2001 U.S. Dist. LEXIS

25618, *53 (W.D. Wis. Jan. 25, 2001), citing United States v. Rodia, 194 F.3d 465, 473 (3d

Cir. 1999); see also Lopez, 514 U.S. at 561 (implying that jurisdictional elements are useful

when they can ensure, through case-by-case inquiry, that regulated activity affects

interstate commerce).

       Title 18, United States Codes, Section 844(i) contains language expressly limiting

its application to arson that is directed at “any building, vehicle, or other real or



                                              9
       Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 10 of 21




personal property used in interstate or foreign commerce or in any activity affecting

interstate or foreign commerce.” 18 U.S.C. § 844(i). The Supreme Court has repeatedly

recognized the significance of such jurisdictional elements. See Raich, 545 U.S. at 23,

Morrison, 529 U.S. at 613; Lopez, 514 U.S. at 562; Bond v. United States, 572 U.S. 844 (2014);

see also Torres v. Lynch, 136 S. Ct. 1619, 1624 (2016)(discussing § 844(i) and noting that

“[t]he jurisdictional element…ties the substantive offense (here, arson) to one of

Congress’s constitutional powers (here, its authority over interstate commerce), thus

spelling out the warrant for Congress to legislate”).

       Not only does § 844(i) contain a jurisdictional element, precedent shows that §

844(i)’s jurisdictional element limits the statute’s application to arson that substantially

affects interstate commerce. In United States v. Tocco, 135 F3d. 116, 123 (7th Cir. 1998),

the defendant owned a ground-floor retail store in a mixed-use rental building. When

his business fell on difficult times, the defendant attempted to collect an insurance

award by setting fire to the retail store. Id. at 122.   The resulting fire killed one

firefighter, injured 24 others, and completely destroyed the building leaving the

residents of the apartments located above the retail store homeless. Id. at 121. After

being convicted and sentenced to 435 months in federal prison, the defendant made an

as-applied challenge claiming the government failed to present evidence that supported

§ 844(i)’s jurisdictional element. Id. at 123. The defendant relied on Lopez, and argued

that nothing in the record established the arson’s “substantial impact on interstate

commerce.” Id. The Seventh Circuit disagreed. It held that, unlike the statute in Lopez,




                                               10
       Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 11 of 21




”§ 844(i) does contain a jurisdictional element” and the “government need only prove

that the arson in question destroyed or damaged property either ‘used in’ or ‘used in

any activity affecting’ interstate commerce.” Id. at 123-24.

       Other circuits have followed suit. In United States v. Laton, 352 F.3d 286, 292 (6th

Cir. 2003), the Sixth Circuit compared § 844(i)’s commerce element to the jurisdictional

elements challenged in other post-Lopez decisions. It found that § 844(i)’s jurisdictional

element “perfectly conforms with Congress’s will” because it “mandates a case-by-case,

building-by-building inquiry into whether that particular building is used in an activity

that affects interstate commerce.“ Id. at 292, 295. The Fourth Circuit also recognized

that § 844(i)’s jurisdictional element limits its application to property “used in interstate

or foreign commerce or in any activity affecting interstate or foreign commerce.” Hill,

927 F.3d. at 199-200.

       Defendants Fierro and Johnson acknowledge that § 844(i) contains a

jurisdictional element, but they incorrectly argue that the plain language of § 844(i)’s

jurisdictional element does not establish the required nexus to interstate commerce.

(Dkt. 66, pg. 26.) The defendants not only fail to identify any authority that directly

supports such a position, they overlook that courts have previously rejected the same or

similar arguments. See Mahon, 804 F.3d at 953; Forsyth, 771 Fed.Appx. at 679-80.

       Given that its jurisdictional element, as written, sufficiently limits its application

to activities that substantially affect interstate commerce, the constitutionality of § 844(i)

is guaranteed.




                                              11
      Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 12 of 21




       3. The legislative history shows Congress appropriately exercised its
          “legislative judgment” under the Commerce Clause when it enacted § 844(i).

       According to Morrison, the next step in the Commerce Clause analysis is to

review § 844(i)’s legislative history. While Congress is not normally required to make

formal findings as to the substantial burdens that a regulated activity has on interstate

commerce, the existence of such findings may “enable [courts] to evaluate the

legislative judgment that the activity in question substantially affects interstate

commerce, even though no such substantial effect [is] visible to the naked eye.”

Morrison, 529 U.S. at 612.

       What insight can be gleaned from § 844(i)’s legislative history? First and

foremost, the legislative history confirms that Congress considered how bombings and

arson affected interstate commerce, especially the heavy financial toll such acts have on

businesses. At the beginning of hearings before a House Subcommittee on H.R. 16699,

Congressman Emanuel Celler and Assistant Attorney General Wil R. Wilson made the

following observations:

              Mr. CELLER. Bombings and the threat of bombings have
              become an ugly and recurrent incident of life in the cities
              throughout our Nation…. The actual and potential loss of
              life, destruction of property, and disruption of the daily lives
              of our citizens and our economy require a review of the
              adequacy of existing laws….

              ****

              Mr. WILSON. As you are aware, the President has been
              deeply concerned about these dangerous and senseless
              bombings. In March of this year, at his direction, the
              Department of Justice prepared and sent to Congress



                                             12
       Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 13 of 21




               legislation to enable the Federal Government to deal firmly
               with those whose violence and threatened violence directly
               affects the Federal Government or its special responsibility
               for protecting interstate commerce. The cost of these
               bombings in this year alone has been staggering.…. Private
               businesses – theaters, restaurants, and corporate offices –
               have been hit….We cannot tolerate the cost of [these
               bombings] in lives, in fear, or in dollars.

               ****

               These bombings must be stopped…. We must do our best to
               stop bomb threats as well. The threats, as well as the
               bombings, take a heavy toll – in fear and in dollar cost.
               While we have no figures to illustrate the cost of bomb
               threats nationwide, the cost that the General Services
               Administration estimates for Federal buildings under its
               jurisdiction is illustrative. In the fiscal year 1970, actual
               bombing or arson incidents cause an estimated $612,569
               worth of damage. In the last half of that period, the dollar
               loss estimated as a result of 130 evacuations due to bomb
               threats was $2.3 million. We must do our utmost to prevent
               this waste.

To Amend Title 18 of the United States Code to Provide for Better Control of Interstate Traffic

in Explosives, Hearing on H. R. 17154, H. R. 16699, H. R. 18573, Before Subcomm. No. 5 of the

Comm. on the Judiciary, 91st Cong. 34-35 (1970)(statements of Congressman Emanuel

Celler and Assistant Attorney General Wil R. Wilson, U.S. Dept. of Justice).

       The legislative history also shows that Congress intended to exercise its full

power under the Commerce Clause to protect businesses from bombings and arson:

               Mr. WILSON. Accordingly, we have entirely rewritten [the
               statute], broadening and simplifying the categories of
               prohibited actions…. [W]e have added a new provision
               (subsection (f)) covering malicious damage or destruction by
               means of an explosive of any property used for business
               purposes by a person engaged in commerce or any activity
               affecting commerce…. Since the term “affecting commerce”


                                               13
       Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 14 of 21




               embraces “the fullest jurisdictional breadth constitutionally
               permissible under the commerce clause,” NLRB v. Reliance
               Fuel Corp., 371 U.S. 224, 226 (1963), subsection (f) would
               cover damage by explosives to substantively any business
               property.

               ****

               Mr. RODINO. That is the problem. Mr. Wilson, subsection
               (f) or section 837, as proposed by H.R. 16699, applies to
               structures used “for business purposes.” I am a little bit in
               the dark. Would this section and these words cover the
               bombing of police stations? Would they cover the bombing
               of a private home? Just what would the new section 837(f)
               cover?

               Mr. WILSON. …[W]hat this is designed for is the business
               office, where the business is in interstate commerce, giving
               the Federal Government a basis for jurisdiction. It is to
               broaden the thing, to get at such things as the bombing of
               businesses office in New York City, where the business is in
               interstate commerce.

Id. at 56.

        The defendants perceive the debate regarding Congress exercising its full power

under the Commerce Clause as a negative. They selectively reference a few remarks

from § 844(i)’s legislative history and argue that these comments cast doubt as to

whether any constitutional provision, including the Commerce Clause, authorized the

passage of § 844(i). (Dkt. 66, pg. 13-14). Defendants’ approach discounts the entirety of

the record which shows that Congress not only debated the impact that bombings and

arson have on interstate commerce, but it took the steps necessary to pass legislation

that remained within the constitutional confines of the Commerce Clause.

        4.   The connection between arson and commerce is evident.



                                             14
          Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 15 of 21




          The final step in the Commerce Clause analysis is to determine whether the

connection between arson and interstate commerce is “attenuated.” Morrison, 529 U.S.

at 612.

          Contrary to the Court’s finding of attenuation in Lopez, there is a direct

connection between arson and interstate commerce under § 844(i). By its own terms, §

844(i) only applies when fire is used to destroy a “building, vehicle, or other real or

personal property” that is “used in interstate or foreign commerce or in any activity

affecting interstate or foreign commerce.”

          It is important to emphasize that courts strictly adhere to this connection, and

any attempt to expand the protections of § 844(i) beyond business property is

resoundingly rejected. For example, in Jones, the Court held that the limits of § 844(i)

cannot be stretched to include personal residence because the connection to interstate

commerce is simply too minimal. Jones, 529 U.S. at 859. Additionally, in United States v.

Craft, 484 F.3d 922 (7th Cir. 2007), the court found that § 844(i) did not apply to a Hells

Angels’ clubhouse because members’ dues had too little of an impact on interstate

commerce.

          For all of the reasons discussed above, Congress had a rational basis to pass §

844(i) because the statute proscribes arson that substantially affects interstate commerce.

   B. Instrumentalities of Interstate Commerce

          Even if this Court could decide, against the weight of authority, that there is no

rational basis to connect arson with interstate commerce under § 844(i), the statute is



                                               15
       Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 16 of 21




still constitutional because Congress used its Commerce Clause power to protect

instrumentalities of interstate commerce.

       As mentioned in Lopez, the Commerce Clause empowers Congress to “regulate

and protect the instrumentalities of interstate commerce, or persons or things in

interstate commerce, even though the threat may come only from intrastate activity.”

Lopez, 514 U.S. at 558 (citations omitted). This “instrumentalities” category directly

applies to crimes that target instrumentalities or goods involved in interstate commerce.

Taylor, 136 S. Ct. at 2079.

       In Wilson, the Seventh Circuit applied Lopez’s Commerce Clause analysis to the

Freedom of Access to Clinic Entrances (FACE) Act. Wilson, 73 F.3d at 686. Although

the holding centered primarily on Lopez’s “substantial affect” category, the Seventh

Circuit also discussed the applicability of the “instrumentalities” category to the FACE

Act. Id. It opined that, under Lopez’s “instrumentalities” category, the Commerce

Clause authorizes Congress to: (1) regulate the instrumentalities of interstate

commerce; (2) protect the instrumentalities of interstate commerce; (3) regulate persons

in interstate commerce; (4) protect persons in interstate commerce; (5) regulate things in

interstate commerce; or, (6) protect things in interstate commerce. Id.

       The Wilson court went on to explain how Supreme Court precedent illustrates

these six “subcategories” in the context of Commerce Clause analysis Id. at 686-87. The

Wilson court started by discussing Southern Railway Company v. United States, 222 U.S. 20

(1911), where the Court upheld the Safety Appliance Acts, a series of regulations that




                                            16
      Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 17 of 21




protected railroad cars moving in both interstate and intrastate commerce, and

explained how Congress is empowered to pass legislation that protects

instrumentalities of interstate commerce (e.g., railroad cars). Wilson, 73 F.3d at 687. The

Wilson court next considered Perez v. United States, 402 U.S. 146, 150 (1971), in which the

Supreme Court cited 18 U.S.C. § 32, a statute prohibiting the destruction of an airplane,

as a valid exercise of Congress’s power under the Commerce Clause.

       Wilson is instructive because § 844(i) patently protects instrumentalities of

interstate commerce. In this case, one must evaluate whether the protection of

instrumentalities under § 844(i) is analogous to the protection of instrumentalities in

Southern Railway and the statute considered in Perez. Id. Stated differently, the

question is whether “vehicles” protected under § 844(i) are “instrumentalities of

interstate commerce” in the same sense that railroad cars and airplanes are

“instrumentalities of interstate commerce” in Southern Railway and Perez, respectively.

Id.

       At issue in Southern Railway was Congress’s Safety Appliance Acts – legislation

that, in part, required all common carriers “engaged in interstate commerce by railroad”

to protect their railroad cars by installing “safety appliances.” Southern R. Co., 222 U.S.

at 24. This requirement was part of a larger plan designed to protect not only railroad

cars, but also people riding in the cars and cargo being moved by the cars. Id. at 26.

The Court upheld the Safety Appliance Acts even though railroads are “highways of

both interstate and intrastate commerce.” Id. at 27. It determined that Congress had the




                                             17
       Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 18 of 21




ability under the Commerce Clause to protect railroad cars (instrumentalities of

interstate commerce), passengers (people in interstate commerce), and cargo (things in

interstate commerce). Wilson, 73 F.3d at 687.

       Congress also used its Commerce Clause power to enact 18 U.S.C. § 32. This

statute prohibits the destruction of “any civil aircraft used, operated, or employed in

interstate, overseas, or foreign air commerce.” 18 U.S.C. § 32(a)(1). The Supreme Court,

in Perez, recognized 18 U.S.C. § 32 as a model example of how Congress used its

Commerce Clause power to protect instrumentalities of interstate commerce. Perez, 402

U.S. at 150.

       The protection of instrumentalities under § 844(i) is analogous to the protection

of instrumentalities in Southern Railway and Perez. As with the statutes in these cases,

the plain language of § 844(i) expressly protects any “vehicle” used in interstate

commerce from arson. Vehicles, like airplanes and railroad cars, are instrumentalities

of interstate commerce. 29 C.F.R. § 776.29(a). Moreover, the protections under § 844(i),

like the protections provided by the Safety Appliance Acts, are part of a larger plan

designed to safeguard all aspects of business against arson. Section 844(i) not only

protects vehicles (instrumentalities of interstate commerce), it also covers buildings, real

property, and personal property used in activity affecting interstate commerce.

       The defendants’ contention that Lopez’s “instrumentalities” category does not

apply because § 844(i) is not “limited to the instrumentalities of interstate commerce” is

without merit. (Dkt. 66, pg. 11.) Their argument not only lacks any direct support, it




                                            18
        Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 19 of 21




fails to adequately address the fact that Lopez’s “instrumentalities” category expressly

includes the “protection of persons and things.” Wilson, 73 F.3d at 687.

         The similarities between the Safety Appliance Acts, 18 U.S.C. § 32, and § 844(i)

are undeniable. Congress fully intended to use § 844(i) to protect instrumentalities of

interstate commerce from arson; therefore, it is constitutional under the Commerce

Clause.

      C. Channels of Interstate Commerce

         The last Lopez category focuses on Congress’s ability to regulate “channels of

interstate commerce.” Lopez, 514 U.S. at 558. The United States recognizes that the

purpose of § 844(i) is not to regulate or protect channels of interstate commerce.

Therefore, it is not applicable.

IV.      TENTH AMENDMENT

         In conjunction with their Commerce Clause challenge, defendants Fierro and

Johnson argue that if § 844(i) “otherwise violates the Tenth Amendment, the Court must

invalidate it.” (Dkt. 66, pgs. 3). The defendants essentially argue that statutes like §

844(i) are unconstitutional if they act as a general police power. (Id. at 2). This theory,

like the defendants’ Commerce Clause analysis, is without merit.

         The Tenth Amendment is a “mirror image of the enumerated powers that the

Constitution confers on the federal government.” New York v. United States, 505 U.S.

144, 156 (1992). “If a power is delegated to Congress in the Constitution, the Tenth

Amendment expressly disclaims any reservation of that power to the States.” Id. As




                                              19
      Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 20 of 21




such, the Tenth Amendment cannot invalidate a statute that the Commerce Clause

authorizes Congress to enact. United States v. Comstock, 560 U.S. 126, 144 (2010).

       The defendants attempt to rely on Bond to bolster their claim that “Congress

cannot punish felonies generally.” (Dkt. 66, pg. 2). But Bond does not help their

argument. The Court in Bond addressed the Chemical Weapons Convention

Implementation Act of 1998, which prohibits possessing and using a “chemical

weapon.” Bond, 572 U.S. at 848-49. The Court held that the prohibition was ambiguous

as to whether it applied to Bond’s use of chemicals to poison her romantic rival in a

lover’s quarrel. Id. at 852, 860. The Court explained that, “in this curious case, we can

insist on a clear indication that Congress meant to reach purely local crimes, before

interpreting the statute’s expansive language in a way that intrudes on the police power

of the States.” Id. at 860 (citations omitted). Finding no “such clear indication” in the

statutory text, the Court held the chemical weapons provision inapplicable. Id.

       Bond has no application here. The defendants fail to sufficiently dispute that the

text of § 844(i) provides a “clear indication” of Congress’s intent to regulate arson that

targets business property used in interstate commerce. And although the Lopez Court

noted that States “possess the primary authority for defining and enforcing the criminal

law,” Wilson, 73 F.3d at 684, Lopez, 514 U.S. at 549 n.3, Lopez never called into question

the well-established principle that Congress may regulate conduct even though that

conduct already violates state law. Wilson, 73, F.3d at 684. As the Seventh Circuit

explained:




                                             20
       Case: 3:20-cr-00134-jdp Document #: 70 Filed: 04/19/21 Page 21 of 21




              The Court long ago rejected the suggestion that
              Congress invades the areas reserved to the States by the
              Tenth Amendment simply because it exercises its
              authority under the Commerce Clause in a manner that
              displaces the States’ exercise of their police powers . . . .
              It would []be a radical departure from long-established
              precedent for this Court to hold that the Tenth
              Amendment prohibits Congress from displacing state
              power laws regulating private activity.

Wilson, 73 F.3d at 684, citing Hodel v. Virginia Surface Mining, 452 U.S. 264, 291-92 (1981).

       Given that Congress had a clear intent when it passed § 844(i) – to regulate arson

that affects interstate commerce – the statute does not violate the Tenth Amendment.

IV.    CONCLUSION

       For all of the aforementioned reasons, the Commerce Clause empowered

Congress to enact § 844(i). Therefore, the statute does not violate the Tenth

Amendment, and the defendants’ motions should be denied.

       Dated April 19, 2021

                                               Respectfully submitted,

                                               TIMOTHY M. O’SHEA
                                               Acting United States Attorney

                                               By: /s/ Chadwick M. Elgersma

                                               CHADWICK M. ELGERSMA
                                               Assistant United States Attorney




                                              21
